DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 7, 10-14, and 16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 7 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…a DC-DC power converter including first, second, and third legs coupled in parallel, a DC inductor coupled between the battery and first, second, and third legs, and an AC non-gapped coupled inductor having first, second, and third windings coupled between the DC inductor and first, second, and third legs; and a controller configured to modulate switches of the second leg out of phase with switches of the third leg, and to modulate switches of the first leg at twice the frequency of the second and third legs such that a maximum carrier wave of the third leg coincides with that of the first leg and is opposite the second leg.”
Regarding claim 14 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…a power converter including a non-gapped coupled inductor and first, second, and third legs, the first leg having silicon carbide or silicon nitride switches, and the second and third legs having silicon switches, wherein the silicon carbine or silicon nitride switches are metal oxide semiconductor field effect transistors and the silicon switches are insulated gate bipolar transistors; and a controller configured to modulate the switches of the first leg at a frequency greater than that of the switches of the second and third legs, and to modulate the switches of the third leg at three times the frequency of the first leg such that a maximum carrier wave of the third leg coincides with that of the first and second legs.”
Claims 10-13 and 16 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836